Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Claims 1, 2, 4-6, 8-11, 19, 20 and 22 are pending. Claims 3, 7, 12-18 and 21 have been canceled. Claims 10, 11 and 22 have been withdrawn. Claims 1, 2, 5, 6 and 8 have been amended.
DETAILED ACTION
Attempts were made to reach Applicant’s representative on 7/23/2021 and 7/28/2021 to resolve the following formal matters via an examiner’s amendment. However, Examiner was unable to reach Applicant’s representative to resolve the issues in a timely manner.

This application is in condition for allowance except for the following formal matters: 

Claims 10, 11, and 22 direct to an invention and species non-elected with traverse in the replay filed on 8/19/2019. These claims do not require the subject matter of the allowable claims and therefore should be canceled. 

Claim 1, lines 8-9, reciting “wherein the first set of the light-emitting nanostructure materials and the first set of the light-emitting nanostructure materials are not overlapping with each other” should be more appropriately “wherein the first set of the light-emitting nanostructure materials and the second set of the light-emitting nanostructure materials are not overlapping with each other”
Claim 2, lines 7-8, reciting “wherein the first set of the light-emitting nanostructure materials and the first set of the light-emitting nanostructure materials are not overlapping with each other” should be more appropriately “wherein the first set of the light-emitting nanostructure materials and the second set of the light-emitting nanostructure materials are not overlapping with each other”

Claim 5 reciting “each photonic crystal structure comprising a dielectric layer comprising within the dielectric layer of the photonic crystal structure one or more light-emitting nanostructure materials” should be amended to provide proper precedence to “a dielectric layer” and to clarify the claim language. E.g. the limitation may be rewritten as “each photonic crystal structure comprising the dielectric layer and one of the first set and second set of light-emitting nanostructure materials within the dielectric layer”

Claims 19 and 20 are objected to under 37 CRF 1.75 as being substantial duplicates of claims 8 and 6, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, the limitations of the independent claims reciting a first set of the light-emitting nanostructure materials and a second set of the light-emitting nanostructure materials positioned at different depths in a metal oxide dielectric layer, wherein the first set of the light-emitting nanostructure materials does not overlap with the second set of the light-emitting nanostructure materials in the same metal oxide dielectric layer, and wherein the first and second sets of light-emitting nanostructure materials have different compositions and different emission wavelengths.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YU CHEN/Primary Examiner, Art Unit 2815